DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispin (2018/0128574).
In reference to claim 1, Crispin discloses a sight comprising: 
a body (figure 6, element 402); 
a light source in the body (figures 6, elements 408 and 416, collectively); 
a power source in electrical communication with the light source (a person of ordinary skill in the art would at once envisage that elements 408 and 416 are LEDs, based on paragraph 27, first sentence, and the disclosure as a whole; LEDs require a power source to function); and 
a reflective optical element aligned with the light source (figure 6, one of elements 404 and 412); 
wherein the light source projects a primary dot and a secondary alignment dot in a projection region (figure 6, collimated light 410 represents a projected primary dot; collimated light 418 represents a projected secondary dot; paragraphs 27, 28, and 44), 
wherein the primary dot is visible to a user within a field of view of the user, but the secondary alignment dot is not visible to the user, within the field of view of the user, when the sight is in an aligned mode (figure 6; paragraph 44, last two sentences, describes a mode in which only the primary dot is visible, which can be reasonably considered an “aligned mode”), 
wherein the secondary alignment dot is visible to the user within the field of view of the user, when the sight is in a misaligned mode, so as to provide instruction to the user to realign the sight relative to the field of view of the user so that the user can aim the primary dot at a target (figure 6 and paragraph 44: both dots are visible within the field of view of eye 430 in a “misaligned mode”; the mode can be switched from aligned to misaligned by moving the device 400 up or down relative to the eye 430, as shown in figure 6), 
wherein the primary dot and the secondary alignment dot are simultaneously projected in the projection region in the aligned mode (figure 6 and paragraph 44).

In reference to claim 2, Crispin discloses the claimed invention, as set forth above in the reference to claim 1 (also see paragraph 44 and figure 6; both dots are shown as projected in figure 6; optical element 404).
In reference to claim 3, Crispin discloses the claimed invention (paragraph 55 makes clear that either dot can be replaced by a reticle comprising multiple spaced apart dots).
In reference to claim 6, Crispin discloses the claimed invention (figure 6).
In reference to claim 8, Crispin discloses the claimed invention (figure 6: up and down, as shown in the drawing, can be considered sideways, e.g., left or right; the primary dot appears the “up” side of the optical element at all times).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crispin.
In reference to claim 11, Crispin discloses a sight comprising: 
a body (set forth above in the reference to claim 1); 
a light source joined with the body (set forth above); 
a reflective optical element in the protective frame (set forth above); 
wherein the light source projects a primary dot and a secondary alignment dot simultaneously in a projection region in both an aligned mode and a misaligned mode (set forth above), 
wherein in the aligned mode the primary dot is reflected from the reflective optical element and is visible to a user along a primary viewing axis within a field of view of the user, but the secondary alignment dot is not visible to the user within the field of view of the user, even though the secondary alignment dot is simultaneously in the projection region with the primary dot (set forth above; figure 6; paragraph 44), - 43 –
wherein in the misaligned mode, the secondary alignment dot is reflected from the reflective optical element and is visible to the user within the field of view of the user, when the sight is in a misaligned mode, even while the primary dot is being projected in the projection region (set forth above; figure 6; paragraph 44), 
wherein the secondary alignment dot visible in the misaligned mode provides instruction to the user to realign the sight relative to the field of view of the user so that the sight can be transitioned to the aligned mode (figure 6 and paragraph 44: if a user sees the secondary alignment dot, then they know that the sight must be shifted downward relative to their eye in order to achieve the aligned mode in which only the primary dot is visible).
Thus, Crispin discloses the claimed invention except for a protective frame joined with the optical element. However, Crispin teaches an additional embodiment, similar to that of figure 6, that further includes a protective frame joined with the optical element to protect the optical element and illumination device (figure 1, housing 136). Thus, it would have been obvious to a person of ordinary skill in the art to provide the embodiment of figure 6 with a protective frame joined with the optical element to protect the optical element and illumination device.
In reference to claim 12, Crispin discloses the claimed invention (figure 6 and paragraph 44).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11287220. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include each and every feature of the application claims. In fact, regarding the independent claims, the patent claims are more specific than the application claims, and thus, “anticipate” the application claims. Any features found in the dependent claims of the application that are not found in the patent claims are known in the prior art, as set forth above, and it would have been obvious to one of ordinary skill in the art to modify the invention of the patent claims to include such features to achieve the advantages and benefits associated therewith. Thus, the application claims are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mikroulis (11150052) and Thomas et al. (2020/0025515).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641